DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-2 and 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species A2-A3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” in Figure 1 and “98” in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (US 2012/0152428) (of record), Hashimoto et al. (US 2009/0283194), and Igarashi (JP 2009-083537, see machine translation). 

Regarding claim 3, Kouno discloses a method of manufacturing a belt layer constituent member (Figs. 1A, 2, 9-11: 28) that is provided at an outer periphery of an annular tire frame member (Figs. 1A, 8-9: 17), the belt layer constituent member (Figs. 1A, 2, 9-11: 28) manufacturing method comprising: a tubular base (Figs. 9-11: 16); spirally winding a reinforcing cord (Fig. 8: 26) onto the tubular base (Fig. 8: 16) and temporarily fixing the reinforcing cord to the tubular base ([0251]-[0253]); and forming a resin layer (Figs. 9-10: 90) that integrally covers an entire area of the reinforcing cord (Figs. 9-10: 26) and is bonded to the tubular base (Figs. 9-10: 16) ([0251]-[0253]).
However, Kouno does not expressly recite attaching a film made of resin to a tubular base. 
Hashimoto teaches providing a resin film (Fig. 7: 17a) on a drum (i.e. tubular base) (Fig. 7: D) when forming a belt layer (Fig. 7: 7) so as to prevent the belt layer from being exposed to oxygen included in 
Additionally or alternatively, Igarashi teaches forming a carcass ply layer comprising cords wherein a resin film (Figs. 2-3: 13, 14) is provided at at least one surface of the cord layer (Figs. 2-3: 11, 12) as an air permeation prevention film ([0015]). Although Igarashi teaches providing such a resin film against carcass cords, rather than belt cords, one of ordinary skill in the art would readily recognize that the same advantages would apply to providing the film layer between the tubular base and cords of Kouno. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a film made of resin to a tubular base onto which belt cords are provided so as to provide an air permeation prevention layer for the cords in the belt layer, as taught by Igarashi. 
Accordingly, modified Kouno discloses the steps of: attaching a film made of resin to a tubular base; spirally winding a reinforcing cord onto the film and temporarily fixing the reinforcing cord to the film; and forming a resin layer that integrally covers an entire area of the reinforcing cord and is bonded to the film.
The examiner notes that “a tubular base” is a very broad claim limitation and does not exclude a tire casing as further structure has not been provided for the tubular base. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.